Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 20, 2021

                                      No. 04-21-00001-CV

             PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY,
                                Appellant

                                                v.

                                   John G. MCCORMACK,
                                           Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI00469
                       Honorable Cathleen M. Stryker, Judge Presiding

                                            ORDER

       In accordance with this court’s opinion of this date, Petitioner’s request for permission to
appeal an otherwise non-appealable order is DENIED. This cause is remanded to the trial court.
Costs of court for this petition for permissive appeal are taxed against Progressive County Mutual
Insurance Company.

       It is so ORDERED on January 20, 2021.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2021.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court